17‐1507‐cv 
Arrowhead Capital Fin., Ltd. v. Seven Arts Entmʹt, Inc., et al. 
                            
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                            SUMMARY ORDER 
                                                                      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 30th day of May, two thousand eighteen. 
                     
PRESENT:  RICHARD C. WESLEY,  
                    DENNY CHIN, 
                                         Circuit Judges, 
                    DENISE COTE, 
                                         District Judge.* 
           
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
ARROWHEAD CAPITAL FINANCE, LTD.,  
                               Plaintiff‐Appellee, 
 
                                         v.                                           17‐1507‐cv 
 
SEVEN ARTS ENTERTAINMENT, INC. and SEVEN ARTS 
FILMED ENTERTAINMENT LOUISIANA LLC, 
                               Defendants‐Appellants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

                                                 
*           Denise Cote, of the United States District Court for the Southern District of New 
York, sitting by designation. 
 
FOR PLAINTIFF‐APPELLEE:                   BARRY L. GOLDIN, ESQ., Allentown, 
                                          Pennsylvania.  
 
FOR DEFENDANTS‐APPELLANTS:                RAYMOND J. MARKOVICH, ESQ., West 
                                          Hollywood, California.  
 
              Appeal from the United States District Court for the Southern District of 

New York (Failla, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the case is REMANDED. 

              Defendants‐appellants Seven Arts Entertainment, Inc. (ʺSAEʺ) and Seven 

Arts Filmed Entertainment Louisiana LLC (ʺSAFELAʺ) appeal from a judgment entered 

May 3, 2017 and an opinion and order entered September 16, 2016.  Among other 

things, the September 16, 2016 opinion granted in part and denied in part the motion of 

plaintiff appellee Arrowhead Capital Finance, Ltd. (ʺArrowheadʺ) for summary 

judgment, denied defendantsʹ cross‐motion for summary judgment, and imposed 

sanctions on defendants.  The district court also entered a May 2, 2017 opinion and 

order denying Arrowheadʹs motion to strike SAEʹs answer, granting Arrowheadʹs 

motion to strike SAFELAʹs answer and for entry of a default judgment against SAFELA, 

and denying without prejudice Arrowheadʹs motion for turnover, attachment, and 

restraint.  The May 3, 2017 judgment stated as follows:   

     [I]t is . . . ORDERED, ADJUDGED AND DECREED:  That for the reasons 
     stated in the Courtʹs Opinion and Order dated May 2, 2017, Plaintiffʹs motion 
     to strike SAEʹs answer and to enter default judgment for Plaintiff is denied.  
                                             2 
 
     Plaintiffʹs motion to strike SAFELAʹs answer and enter default judgment for 
     Plaintiff is granted.  Plaintiffʹs motion for turnover, attachment, and restraint 
     is denied without prejudice. 
      
Sp. App. at 94.  We assume the partiesʹ familiarity with the underlying facts, procedural 

history, and issues on appeal. 

                        ʺAt oral argument before this Court, we raised the issue of our 

jurisdiction sua sponte, as we are obliged to do when it is questionable.ʺ  Henrietta D. v. 

Giuliani, 246 F.3d 176, 179 (2d Cir. 2001).  The parties thereafter briefed the question of 

appellate jurisdiction and they appear to agree that the district court did not enter an 

appealable final judgment.1  Indeed, the May 3rd ʺjudgmentʺ merely grants 

Arrowheadʹs motion for a default judgment as to SAFELA and denies the motion as to 

SAE; it does not specify what relief is being awarded against SAFELA.  Nor does it 

appear that a separate default judgment was actually entered against SAFELA.  See Fed. 

R. Civ. P. 58(a) (ʺEvery judgment and amended judgment must be set out in a separate 

document . . . .).  While the September 16, 2016 opinion and order granted Arrowheadʹs 

motion for summary judgment in part, that is, as to SAE, the district court did not enter 

a separate or final judgment spelling out the relief that was being awarded against SAE.  

Arrowhead also acknowledges that the district courtʹs various rulings did not dispose 

of Causes of Action 3‐8 of the First Amended Complaint.  See Henrietta D., 246 F.3d at 


                                                 
1       As discussed below, certain claims were not disposed of, and the district court did not 
issue a certification pursuant to Fed. R. Civ. P. 54(b) or 28 U.S.C. § 1292(b) as to any of its 
rulings.  
                                                     3 
 
180 (noting that declaratory judgment determining liability but ʺleaving the measure of 

prospective relief for another dayʺ is not a final judgment).  Nor does there appear to be 

a money judgment against defendants that could be enforced, as there is no judgment 

against SAE or SAFELA with a specified dollar amount.  There also appear to be open 

questions as to the calculation of interest.   

              At oral argument and in post‐argument briefing, Arrowhead has stated 

that it is abandoning Causes of Action 3‐8.  Though Arrowhead is right that we can, in 

our discretion, allow a party on appeal to abandon claims to preserve our jurisdiction, 

see Caspary v. La. Land & Expl. Co., 725 F.2d 189, 191‐92 (2d Cir. 1984), we decline to 

exercise our discretion to do so, as the record is too unclear to allow for a clear 

resolution of this appeal.   

              Accordingly, we REMAND to the district court, pursuant to United States 

v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994), for further proceedings.  Once the district court 

enters an appealable judgment, either party may reinstate the appeal by filing with the 

Clerk of Court, within 30 days, a letter, attaching a copy of the relevant judgment or 

supplemental order and requesting that the appeal be reinstated.  Any reinstated appeal 

will be assigned to this panel.  The mandate shall issue forthwith.  

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                                  4